Citation Nr: 1722444	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  13-23 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 0 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States navy Reserves from June 1968 to December 1969,  and has received the Vietnam Service Medal with two Bronze Service Stars as well as the Vietnam Campaign Medal with Device and a Navy Unit Commendation. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2014 rating decision in which, the VA Regional Office (RO) in Los Angeles, California, granted service connection for bilateral hearing loss and assigned an initial noncompensable rating, effective April 6, 2011.  In April 2012, the Veteran filed a notice of disagreement (NOD), and a statement of the case (SOC) continuing the noncompensable rating was issued in June 2013.  The Veteran filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) in August 2013.

The Veteran underwent VA examinations in January 2011 and in January 2012.

As regards characterization of the issue on appeal, as the appeal involves disagreement with the initial rating assigned following the award of service connection for bilateral hearing loss, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.

The Veteran was last afforded a VA examination for evaluation of his service-connected bilateral hearing loss in January 2012. However, in subsequent statements, and significantly, in his August 2013 Form 9, the Veteran asserted that his service-connected hearing loss has worsened.  He further stated that he has been prescribed hearing aids by his VA treatment provider after an audiological examination in June 2013.  See the Veteran's August 2013 Form 9.  Furthermore, the Veteran has indicated both through his substantive appeal form and through his representative that he attended and completed a "Target Tinnitus/Relief from Tinnitus" program at the Los Angeles Ambulatory Care Center (LAACC) in addition to the aforementioned June 2013 evaluation, which have not been associated with the claims file.  Moreover, considering that remand is necessary to obtain outstanding VA treatment records, as detailed below, the Board finds that the Veteran should be afforded a new VA examination to obtain contemporaneous, pertinent information to assess the current nature and severity of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file all outstanding, pertinent records.

As for VA records, in the August 2013 statement, the Veteran reported that he has received on-going VA treatment for his service-connected bilateral hearing loss, to include a June 2013 prescription for hearing aids.  However, only VA treatment records dated through September 2012 have been associated with the claims file.  On remand, the AOJ should obtain and associate with the claims file VA treatment records dated since September 2012.

Therefore, on remand, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the initial rating claim, explaining that he has a full one-year period for response. See 38 U.S.C.A § 5103 (b)(1); but see also 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. In particular, as treatment records from the Los Angeles Ambulatory Care Center are not contained in the claims file, the AOJ should seek authorization from the Veteran to obtain complete treatment records from the identified provider.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  Adjudication of the claim should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson, supra, is appropriate.


Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since September 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Send to the Veteran a letter requesting that he provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.  Particularly, request authorization to obtain complete treatment records from the Los Angeles Ambulatory Care Center (LAACC), as described above.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3. If the Veteran responds, obtain all identified evidence not currently of record-including copies of any relevant records from LAACC -following the procedures set forth in 38 C.F.R. § 3.159 (2016).  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA audiology examination, by an audiologist or appropriate physician, for evaluation of his service-connected bilateral hearing loss.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated professional, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate test and studies-in particular, audiometry and speech discrimination testing-should be accomplished, with all results made available to the examiner prior to the completion of his or her report.

For each ear, the examiner must provide numeric interpretation of any hearing tests conducted.  The examiner should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and then provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (utilizing the Maryland CNC list) must be in conformity with the requirements of 38 C.F.R. § 4.85 (2016).

The examiner should also fully describe the functional effects of the Veteran's hearing loss on his activities of daily living, to include employment.

All testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the Virtual VA and/or VBMS file(s) since the last adjudication) and all legal authority (to include consideration of whether staged of the disability is appropriate). 

7. If the benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




